PAGE, Circuit Judge
(dissenting as to No. 4151). My dissent from the affirmance of the mother’s case is made because the evidenee shows that (1) instead of using the care for her own safety required of her by the laiw, the mother used no care whatever; (2) she committed the performance of her duty to exercise reasonable care for her own safety to the driver, her husband, and his negligence is to be imputed to her (Shultz v. Old Colony St. Ry. Co., 193 Mass. 309, 79 N. E. 873, 8 L. R. A. [N. S.] 579, 118 Am. St. Rep. 502, 9 Ann. Cas. 402; Davis v. Chicago, R. I. & P. Ry. [C. C. A.] 159 F. 10, 16 L. R. A. [N. S.] 424); (3) approaching a place of known danger, she was looking neither at her children nor in the direction from which the danger must come, hut was looking away to the north at the sand bin; (4) when she looked toward the south, shortly after entering the diagonal road, as related in the majority opinion, she knew that the cornfield was there, and that she could not have seen a train if there had been one. She did not look elsewhere than at the sand bin after the cornfield was passed.